DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed June 9, 2022.  Claims 1-6 and 11-14 are currently pending.

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Schneider et al. (US 4498843) is nonanalogous art (Applicant’s arguments page 6), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Schneider teaches an optical encoder switch (see fig. 1 and 3, light emitter 128 and light detector 126) used in a compact portable device (abstract), the optical encoder switch includes a light detecting element (214, which is a photodiode, col. 10, lines 43-49), the optical encoder/switch/sensor determines a change in optical signal to determine the rotation position of a rotor shaft (45/44) (see fig. 1 and 4, col. 10, lines 27-54). This is in the field of endeavor of the Applicant’s invention, which is an optical encoder to measure position of a shaft using changes in optical signal in a portable device (see claim 1 and 13). This is also in the field of endeavor of Rothkopf et al. (US 10190891), which is an optical encoder used to determine the position and rotation of a rotary shaft using changes in optical signal in a compact portable device (fig. 1 and 6, claims 1, 12 and 13, abstract). Since, all three Schneider, Rothkopf and the Applicant’s invention are drawn to detecting movement of a rotary shaft using optical signals in a portable device then the fields of endeavor at least overlap. The combination of Rothkopf in view of Schneider is proper based on the analysis of analogous art.
In response to applicant's argument that the electrical connection between the  microprocessor and the light detecting element of Schneider would not be incorporated with the connection of the microprocessor and light detecting element of Rothkopf because the function of Schneider is different than the function of Rothkopf (see Applicant’s arguments page 6), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The Applicant argues that the microprocessor and light detecting element of Schneider are different from the processor and light detecting element of Rothkopf, they do and provide different results and therefore one of ordinary skill in the art would not apply the electrical connection of Schneider to Rothkopf (page 6, Applicant’s arguments), Examiner respectfully disagrees. Both references use a light source, a light detecting element and a rotating shaft with a portion formed in such a way as to cause a change in optical signal at the light detecting element, so that a connected processor/microprocessor can use those signals to determine a rotation and/or position of the shaft (Schneider, see fig. 1 and 4, col. 10, lines 27-54, Rothkopf, claims 1, 12 and 13, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft). Rothkopf teaches all of the elements of the claim language, but fails to disclose an electrical connection between the processor/computational unit and the light detecting element. The only reason Schneider was brought in was to show the light detecting element of an optical sensor used to detect shaft movement and a calculation unit/microprocessor that is connected in an electrical manner to the light detecting element. Rothkopf already teaches the light detecting element and the calculation unit/processor are connected in the optical encoder, Schneider was used to show an electrical connection. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to know that one way of connecting circuits is electrically, this would allow for transfer of signals through wirings or other circuits more quickly and efficiently in one of many ways to communicate signals between two electronic devices, allowing for signal to be processed and transferred in a desired manner. 
Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
From the above arguments the combination of Rothkopf in view of Schneider is proper and reads on the current claim language as written. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 10190891) in view of Schneider et al. (US 4498843).
Re claim 1: Rothkopf teaches an optical encoder (fig. 1 and 5, abstract) comprising: a rotary shaft (160/510) having a rotational axis (see fig. 1 and 5, col. 2, lines 46-67, col. 3, lines 1-2 and col. 6, lines 7-31, shaft rotates about an axis), the rotary shaft (160/510) being actuatable along the rotational axis (see fig. 1 and 5, col. 2, lines 46-58, col. 4, lines 7-20 and col. 6, lines 7-22, the shaft moves linearly along axis from a first position to a second position); at least one light generating element (170/540) operable to generate light (see fig. 1 and 5, col. 9, lines 28-38 and col. 10, lines 10-18); and at least one light detecting element (180/530) operable to detect light and convert the detected light into a signal (see fig. 1 and 5, col. 6, lines 54-67 and col. 7, lines 1-67); wherein the rotary shaft (160/510) includes a portion (165/515) operable to reflect light generated from the at least one light generating element (170/540) onto the at least one light detecting element (180/530) wherein the signal is generated (see fig. 1 and 5, col. 5, lines 55-67, col. 6, lines 1-6 and 54-67 and col. 7, lines 1-67); the portion (165/515) being configured such that an actuation of the rotary shaft (160/510) from a first position to a second position generates a corresponding change in the signal generated in the at least one light detecting element (180/530) (see fig. 1 and 5, col. 2, lines 46-58, col. 5, lines 55-67, col. 6, lines 1-6 and lines 38-67, col. 7, lines 1-67, col. 11, lines 64-67 and col. 12, lines 1-16); wherein the corresponding change in the signal generated in the at least one light detecting element (180/530) is correlated with a user actuation of the rotary shaft (165/510), and further with the speed of the user actuation of the rotary shaft (165/510) (see fig. 1 and 5, col. 2, lines 46-67, col. 3, lines 1-2, col. 4, lines 61-67, col. 5, lines 1-7, 38-44 and 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 10, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16); wherein the optical encoder further includes a computational unit (processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft), the computational unit (processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13) being in communication with the at least one light detecting element (180/530), the computational unit (processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13) being operable to receive the signal from the at least one light detecting element (180/530) (claims 1, 12 and 13, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft), and being further operable to correlate the corresponding change in the signal to the user actuation of the rotary shaft and the speed of the actuation (claims 1, 12 and 13, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, the processor is operably connected to the photodiodes, and samples/compares the outputs to detect speed and direction of rotation and translation (actuation) of the shaft), but does not specifically teach electrical communication. Schneider teaches a computational unit (118) being in electrical communication with a detecting element (126) (col. 10, lines 43-54). Since, Rothkopf teaches already teaches a processor included in the optical encoder, that is operably connected to the photodiode and the processor manipulates and uses the changes in the output from the photodiodes (claim 1, 12 and 13). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the operably connected be electrically connected similar to the connection as seen in Schneider in order to in a well known manner connect the output of the photodiode to a processor so that the signal may be processed in a desired manner and a result outputted to external devices or used to manipulate external elements providing one of many ways to communicate signals between two electronic components.
Re claim 2: Rothkopf as modified by Schneider teaches the optical encoder, wherein the portion (Rothkopf, 165/515) includes a plurality of sub-portions having different optical properties such that the actuation of the rotary shaft from the first position to second position generates the corresponding change in the signal generated in the at least one light detecting element (Rothkopf, 180/530) (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 3: Rothkopf as modified by Schneider teaches the optical encoder, wherein the at least one subportion (Rothkopf, 165/515) within the plurality has a substantially different reflectivity than another sub-portion within the plurality (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1- 67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 4: Rothkopf as modified by Schneider teaches the optical encoder, wherein at least one subportion (Rothkopf, 165/515) within the plurality is substantially absorbing (Rothkopf, col. 8, lines 54-64).
Re claim 5: Rothkopf as modified by Schneider teaches the optical encoder, wherein the at least one subportion (Rothkopf, 165/515) within the plurality has a substantially different optical property than another sub-portion (Rothkopf, 165/515) within the plurality (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55-67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16).
Re claim 11: Rothkopf as modified by Schneider teaches the optical encoder, wherein the computational unit (Rothkopf, processor, Schneider, 118) includes a microprocessor, a central processing unit, and/or a micro-controller (Rothkopf, processor, col. 1, lines 62-67, col. 2, lines 1-4, col. 3, lines 41-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 8, lines 54-64, microprocessor).
Re claim 12: Rothkopf as modified by Schneider teaches the optical encoder, wherein at least a portion of the computational unit (Rothkopf, processor, Schneider, 118) is included in a host device (Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 6, lines 43-55, col. 9, lines 51-60, fig. 1 and 2). 
Re claim 13: Rothkopf as modified by Schneider teaches the optical encoder, wherein the host device is a portable computational device (Rothkopf, processor in smartwatch/watch, Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13, Schneider, col. 6, lines 43-55, col. 9, lines 51-60, fig. 1 and 2).
Re claim 14: Rothkopf as modified by Schneider teaches the optical encoder, wherein the portable computational device is a smartphone or a smartwatch (Rothkopf, processor in smartwatch/watch, Rothkopf, processor in smartwatch/watch, col. 1, lines 55-61, col. 3, lines 28-59, col. 4, lines 21-28, claims 1, 12 and 13).

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf et al. (US 10190891) as modified by Schneider et al. (US 4498843) as applied to claim 1 above, and further in view of Heyworth (EP 1736738).
Re claim 6: Rothkopf as modified by Schneider teaches wherein the portion (Rothkopf, 165/515) includes a plurality of sub-portions having different optical properties such that the actuation of the rotary shaft from the first position to second position generates the corresponding change in the signal generated in the at least one light detecting element (Rothkopf, see fig. 1 and 5, col. 2, lines 44-58, col. 5, lines 55- 67, col. 6, lines 1-67, col. 7, lines 1-67, col. 11, lines 10-41, col. 11, lines 64-67 and col. 12, lines 1-16), but does not specifically teach wherein the portion is tapered along the rotational axis of the rotary shaft, such that the actuation of the rotary shaft from the first position to the second position generates the corresponding change in the signal generated in the at least one light detecting element. Heyworth teaches an optical encoder, wherein a portion (44) is tapered along a rotational axis of a rotary shaft (46), such that an actuation of the rotary shaft (46) from a first position to a second position generates a corresponding change in a signal generated in at least one light detecting element (paragraphs 27-29, axial and radial movements are detected by reflected light from the portion 44 that is tapered along the rotation axis, see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any desired shape, structure or pattern for the portion in Rothkopf as modified by Schneider to detect movement of a shaft in the radial and/or axial direction providing for higher quality measurements of the position of the shaft (MPEP, 2144.04, IV, A, B).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878